Exhibit 10.01
EXECUTION VERSION


AMENDMENT NO. 1 TO THE
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
        Dated as of April 30, 2020
AMENDMENT NO. 1 TO THE AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT among
EASTMAN CHEMICAL COMPANY, a Delaware corporation (the “Company”), the banks,
financial institutions and other institutional lenders parties to the Credit
Agreement referred to below (collectively, the “Lenders”) and CITIBANK, N.A., as
agent (the “Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
(1) The Company, the Lenders and the Agent have entered into an Amended and
Restated Five Year Credit Agreement dated as of October 25, 2018 (the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.
(2) The Company and the Required Lenders have agreed to amend the Credit
Agreement as hereinafter set forth.
SECTION 1.Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 3, hereby amended as follows:
(a) Section 1.01 is amended by inserting in the appropriate alphabetical
location the new defined term:
“Net Debt” of any Person as of any date, means Debt of such Person minus (but
without duplication of cash and cash equivalents that are escrowed for the
purpose of repayment of Debt), cash and cash equivalents in excess of
$200,000,000, all of the foregoing determined in accordance with GAAP on such
date.
(b) A new Section 5.02(f) is added to read as follows:
(f) The Company will not, for period from April 30, 2020 through June 30, 2021,
make or agree to make, directly or indirectly, any purchase, redemption,
retirement or other acquisition of shares of its capital stock or other equity
interests or warrants or options to acquire any such shares, or incur any
obligation (contingent or otherwise) to do so, at any time the Leverage Ratio
(as defined in Section 5.03) exceeds 3.50 to 1.00; provided, however that the
Company may at any time purchase, redeem, retire or otherwise acquire for value
its capital stock or other equity interests (including any stock appreciation
rights, warrants or options in respect thereof) (i) from current or former
employees or directors in the ordinary course of business and (ii) to the extent
deemed to occur upon the exercise of options by current or former employees or
directors to purchase capital stock or other equity interests if such shares of
capital stock or other equity interests represent a portion of the exercise
price of such options.





--------------------------------------------------------------------------------

        
(c) Section 5.03 is amended in full to read as follows:
SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will maintain a
ratio of Net Debt of the Company and its Subsidiaries on a Consolidated basis to
Consolidated EBITDA of the Company and its Subsidiaries (the “Leverage Ratio”)
for any four consecutive fiscal quarters of the Company (taken as one accounting
period), of not greater than (a) 4.00 to 1.00 for the fiscal quarters ended June
30, 2020, September 30, 2020 and December 31, 2020, (b) 4.25 to 1.00 for the
fiscal quarter ended March 31, 2021, (c) 4.00 to 1.00 for the fiscal quarter
ended June 30, 2021 and (d) 3.50 to 1.00 for each fiscal quarter ended on or
after September 30, 2021; provided that after the end of fiscal quarter ended
June 30, 2021, upon written notice (such notice, an “Increase Leverage Notice”)
to the Agent from the Company that an acquisition with an aggregate
consideration greater than or equal to $300,000,000 has been consummated, the
Company will be permitted to maintain a Leverage Ratio of not greater than 4.00
to 1.00 for the period of four consecutive fiscal quarters immediately following
the consummation of such acquisition; provided, further, that following such
four consecutive fiscal quarters for which the maximum Leverage Ratio is
increased, the maximum Leverage Ratio shall revert to 3.50 to 1.00 for not fewer
than two fiscal quarters before a subsequent Increase Leverage Notice is
delivered to the Agent.
(f) Section 9.20 is amended in full to read as follows:
SECTION 9.20. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Affected Financial
Institution arising under this Agreement, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.



--------------------------------------------------------------------------------

        
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.





--------------------------------------------------------------------------------

        
SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written when, and only when, the Agent shall have
received (a) counterparts of this Amendment executed by the Company and the
Required Lenders and (b) for the account of each Lender who has delivered a
counterpart to this Amendment, an amendment fee paid by or on behalf of the
Company in an amount equal to 0.15% of the amount of the Revolving Credit
Commitment of such Lender.
SECTION 3. Representations and Warranties of the Company. The Company represents
and warrants that (i) the representations and warranties contained in Section
4.01 of the Credit Agreement are correct on and as of the date hereof, as though
made on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date) and (ii) no Default has occurred and is continuing.
SECTION 4. Reference to and Effect on the Credit Agreement and the Notes. (a) On
and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.
(b) The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.
(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement or any Notes, nor
constitute a waiver of any provision of the Credit Agreement or any Notes.
(d)  This Amendment is subject to the provisions of Section 9.01 of the Credit
Agreement.
SECTION 5. Costs and Expenses. The Company agrees to pay on demand all costs and
expenses of the Agent in connection with the preparation, execution, delivery
and administration, modification and amendment of this Amendment (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 9.04 of the Credit Agreement.
SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment. The words “execution,” “signed,” “signature,” and words of like
import in this Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, further, that, without limiting the foregoing, upon
the request of the Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

        
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
EASTMAN CHEMICAL COMPANY
By:     
Name:
Title:
CITIBANK, N.A., as Agent
By:     
Name:
Title:
        



--------------------------------------------------------------------------------

        
SIGNATURE PAGE

CONSENT to Amendment No. 1 to the Amended and Restated Five Year Credit
Agreement dated as of October 25, 2018 of EASTMAN CHEMICAL COMPANY.
        


Name of Lender:


by
 
Name:
Title:


by (1)
 
Name:
Title:






































































(1) For any Lender requiring a second signature line.

